Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Victory Energy Corporation (the “Company”) on Form 10-Q for the period ending March 31, 2008 (the “Report”), Jon Fullenkamp, Principal Executive Officer of the Company, certifies, pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1) The Report fully complies with the requirement of Section 13(a) or 15 (d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the Company’s financial position and results of operations. Date:May 20, 2008 By: /s/Jon Fullenkamp Jon Fullenkamp Principal Executive Officer Principal Financial and Accounting Officer
